27 So. 3d 683 (2009)
Norman H. LAWTON, Appellant,
v.
Norma J. SORRELLS and State of Florida, Department of Revenue (DOR/CSEA), Appellees.
No. 1D09-4016.
District Court of Appeal of Florida, First District.
December 22, 2009.
Rehearing Denied February 8, 2010.
Norman H. Lawton, pro se, Appellant.
R. Craig Hemphill, Jacksonville, for Appellees.
PER CURIAM.
DISMISSED. See Maryland Casualty Co. v. Century Const. Corp., 656 So. 2d 611 (Fla. 1st DCA 1995); Owens v. State, 579 So. 2d 311 (Fla. 1st DCA 1991) (noting that without a signed written order there is nothing to appeal, and therefore, an oral pronouncement cannot be appealed). This dismissal is without prejudice to the appellant's right to seek appellate review once a final order on the post-judgment proceedings has been rendered.
HAWKES, C.J., BENTON, and THOMAS, JJ., concur.